Citation Nr: 0941436	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1964 to June 
1968.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2003 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied claims for service 
connection for hypertension, and PTSD, on the grounds that 
new and material evidence had not been received to reopen the 
claims, and which granted service connection for diabetes 
mellitus, evaluated as 20 percent disabling.  

The Veteran appealed the denials of service connection, and 
the issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus.  In April 2007, the 
Board denied the claim an initial evaluation in excess of 20 
percent for diabetes mellitus, and remanded the claims for 
service connection for hypertension, and PTSD, for additional 
development.  

The Veteran appealed the Board's denial of his claim for an 
initial evaluation in excess of 20 percent for diabetes 
mellitus to the U.S. Court of Appeals for Veterans Claims 
(Court).  In April 2009, the Court reversed and remanded the 
Board's April 2007 decision as to that issue.  

In June 2006, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The issue of entitlement to service connection for PTSD (on a 
direct basis) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1989, the RO 
denied claims of entitlement to service connection for 
hypertension, and PTSD.  

2.  The evidence received since the RO's March 1989 decision, 
which denied service connection for hypertension, and PTSD, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claims.  

3.  The Veteran does not have hypertension that was caused or 
aggravated by his service, or by a service-connected 
disability.  

4.  The Veteran's diabetes mellitus is shown to have been 
managed with a restricted diet, and insulin, and to require 
regulation of activities, but is not shown to have been 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1989 decision which denied claims of entitlement 
to service connection for hypertension, and PTSD; the claims 
for service connection for hypertension, and PTSD, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).    

2.  The Veteran's hypertension is not related to his service, 
or to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).   

3.  The criteria for an initial evaluation of 40 percent, and 
no more, for diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.119, Diagnostic Code 7913 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In March 1989, the RO denied claims for service connection 
for PTSD, and hypertension.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).   

In September 2002, the Veteran filed to reopen these claims, 
to include on the basis of exposure to herbicides during 
service in the Republic of Vietnam.  In February 2003, the RO 
denied the claims.  The Veteran has appealed.  The Board 
notes that in its February 2003 rating decision denying these 
claims, the RO granted service connection for diabetes 
mellitus, and that the Veteran has raised the issue of 
entitlement to service connection for hypertension as 
secondary to his diabetes.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The October 2004 supplemental statement of the case (SSOC) 
appears to indicate that the RO reopened the claim for PTSD 
and denied it on the merits, however, an August 2009 SSOC 
indicates that the RO determined that new and material 
evidence was not received as to that claim.  Regardless of 
the determination reached by the RO, the Board must find that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for hypertension when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
Board finds no prejudice to the veteran in evaluating the 
secondary service connection aspect of the claim under either 
the old or new criteria. The Board has reviewed this case 
under both Allen and the old and new criteria.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of these claims was in March 
1989.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Evidence received since the March 1989 decision consists of 
VA and non-VA reports, dated between 2001 and 2009.  

This evidence, that was not of record at the time of the 
March 1989 decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The claims files now 
contain about eight years worth of post-service medical 
reports that were not of record in March 1989, to include 
additional records of treatment for hypertension, and 
psychiatric symptoms, and diagnoses that included PTSD.  With 
regard to the claim for PTSD, this evidence includes an 
August 2003 report from a Vet Center psychologist which 
asserts that the Veteran has PTSD due to service in Vietnam.  
With regard to the claim for hypertension, this evidence 
includes a April 2009 VA examination report in which the 
examiner stated that the Veteran's hypertension was at least 
as likely as not aggravated by his service-connected diabetes 
mellitus.  This evidence therefore provides a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's disabilities.  See Hodge, 155 F.3d at 1363 (noting 
that new evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  The claims are therefore reopened.  
  

II.  Service Connection

With regard to the claim for service connection for 
hypertension (the Veteran's claim for PTSD is the subject of 
the Remand portion of this decision), service treatment 
reports do not show treatment for hypertensive symptoms, or a 
diagnoses of hypertension.  The Veteran's separation 
examination report, dated in June 1968, shows that his heart 
was clinically evaluated as normal, and that his blood 
pressure was 120/76.  

The Veteran's service records indicate that he served in 
Vietnam between September 1965 and September 1966, and 
between July 1967 and June 1968.  Given his service in 
Vietnam, he is presumed to have been exposed to herbicides.  
See 38 U.S.C.A. § 1116(f) (West 2002).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1988 and 2009.  This 
evidence includes a January 1989 VA examination report which 
contains diagnoses that included hypertension.  The next 
relevant medical evidence is dated about 10 years later, 
specifically, private treatment reports, dated beginning in 
1999, note hypertension, as well as obesity, and a history of 
long-term tobacco use, and indicate that the Veteran was 
being treated for this condition with medications.  Both VA 
and non-VA reports dated after 2001 indicate the presence of 
hypertension.  A January 2003 VA examination report shows 
that the Veteran reported that he had been diagnosed with 
hypertension in the early 1980's, and that he was taking 
antihypertensive medication.  The diagnoses included history 
of "hypertension, essential in origin."  

A VA examination report, dated in April 2009, shows that the 
examiner indicated that the Veteran's C-file had been 
reviewed.  It was noted that the Veteran's onset of 
hypertension was in 1983, and was "simultaneous with" the 
onset of his diabetes, and that he was diagnosed with 
hypertension "at the same time he was diagnosed with 
diabetes."  It was further noted that his hypertension was 
poorly controlled, or, alternatively, that it was under 
"fair to poor" control requiring additional medications.  
The examiner stated that hypertension did not have its onset 
during military service, but that the Veteran's hypertension 
was "permanently aggravated" by his diabetes mellitus.  The 
examiner also stated that the Veteran's hypertension was at 
least as likely as not aggravated by his diabetes, explaining 
that "hypertension can be aggravated by diabetes" as a 
result of nephropathy.  However, the examiner concluded that 
"the extent of aggravation cannot be provided without 
resorting to speculation."  

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct or 
presumptive basis, the Veteran's service treatment records do 
not show any treatment for hypertension.  The Veteran's 
separation examination report, dated in June 1968, does not 
note any relevant findings. Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303(a).  As for 
the post-service medical evidence, the earliest medical 
evidence of hypertension is dated in 1988.  This is about 20 
years after separation from service, and this period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between hypertension and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  There is no 
medical evidence to show that hypertension was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, there is no 
competent evidence to show that hypertension caused by such 
exposure, Combee, and the applicable law does not include 
hypertension as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time 
between service in Vietnam and the current problems at issue 
clearly indicates no connection, beyond the fact that such 
disorders have not been found to be connected with exposure 
to herbicides.  

Finally, with regard to the possibility of service connection 
on a secondary basis, the April 2009 VA examination report 
shows that the examiner indicated that the Veteran's 
hypertension had been aggravated by his service-connected 
diabetes mellitus.  However, the explanation for this 
conclusion was merely that "hypertension can be aggravated 
by diabetes" as a result of nephropathy (emphasis added).  
As discussed supra, no baseline was provided.  Thus, with 
regard to the old version of 38 C.F.R. § 3.310, when read in 
context, this statement is too unsupported and speculative to 
warrant a grant of the claim.  See Lee v. Brown, 10 Vet. App. 
336 (1997) (an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words).  With regard to the current 
version of this regulation, under 38 C.F.R. § 3.310(b):

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

In this case, a review of the April 2009 VA examination 
report shows that the examiner had reviewed the Veteran's C-
file, and concluded that the Veteran's hypertension had been 
aggravated by his service-connected diabetes mellitus.  
However, the examiner determined that "the extent of 
aggravation cannot be provided without resorting to 
speculation."  In summary, there is no competent evidence of 
record to show that a baseline level of severity of 
hypertension has been established by the medical evidence, 
and service connection may not be granted under 38 C.F.R. 
§ 3.310 without such a baseline.  The Board can find no basis 
for additional development to attempt to obtain such a 
baseline.  See Counts v. Brown, 6 Vet. App. 473, 478- 9 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").  Furthermore, in such a case, the 
Board may not substitute its own unsubstantiated medical 
opinion.  See 38 C.F.R. § 3.102 (2009); Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  The Board therefore finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  See generally Morris v. West, 
13 Vet. App. 94, 97 (1999) (a grant of service-connection may 
not be based on speculative medical statements); Stegman v. 
Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Bloom v.West, 12 Vet. App. 185 (1999).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that 
hypertension was caused or aggravated by service, or by a 
service-connected disability, to include as due to exposure 
to herbicides.  In this case, when the Veteran's service and 
post-service medical records are considered (which indicate 
that the Veteran does not have hypertension due to his 
service, and that a baseline level of severity cannot be 
medically established warranting service connection under 
38 C.F.R. § 3.310 and Allen), the Board finds that the 
medical evidence outweighs the Veteran's contention that he 
has hypertension that is related to his service, or to a 
service-connected disability.  


III.  Initial Evaluation

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 20 percent for his service-connected 
diabetes mellitus.  

In February 2003, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent evaluation, with 
an effective date for service connection (and the 20 percent 
evaluation) of September 23, 2002.  The Veteran has appealed 
the issue of entitlement to an initial evaluation in excess 
of 20 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

The Veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent disability evaluation 
is assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent rating when the disability 
requires insulin, a restricted diet, and regulation of 
activities.

A review of the Court's decision, dated in April 2009, shows 
that the Court essentially determined that the evidence was 
sufficient to establish that the criteria for a 40 percent 
evaluation had been met.  In particular, in the Board's April 
2007 decision, it had determined that the medical evidence 
did not establish that the Veteran's diabetes mellitus 
required a "regulation of activities."  However, the Court 
disagreed, vacated the Board's April 2007 decision, and 
remanded this issue.  The Court decision directs that on 
remand, the Board must assign an initial evaluation of 40 
percent.  Accordingly, an initial evaluation of 40 percent 
for the Veteran's diabetes mellitus is granted.  

The Board further finds that the criteria for an initial 
evaluation in excess of 60 percent is not warranted.  Under 
DC 7913, a 60 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).  The Board notes that service connection is 
currently in effect for disabilities that include peripheral 
neuropathy of the left lower extremity, and peripheral 
neuropathy of the right lower extremity, and that the Veteran 
is receiving special monthly compensation under 38 U.S.C.A. § 
1114(k) on account of loss of use of a creative organ.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between 2002 and 2009.  As previously 
indicated, this evidence shows that the Veteran is shown to 
have insulin-dependent diabetes mellitus manifested by a 
restricted diet, and a regulation of activities.  However, 
the evidence is insufficient to show that his diabetes is 
productive of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider  In this 
regard, a April 2009 VA examination report notes a history of 
poorly-controlled diabetes, but that he has no history of 
hospitalizations for uncontrolled diabetes, and that he is 
required to go to a diabetic care provided "monthly or less 
often."  

In summary, the Veteran's diabetes mellitus has not been 
shown to be so disabling as to warrant a 60 percent or higher 
rating under Diagnostic Code 7913.  Although the Veteran's 
diabetes requires him to take insulin for control, and to 
follow a restricted diet, and although his diabetes has been 
noted to be in poor control at times, the evidence does not 
show that his diabetes is productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Accordingly, the Board 
finds that the Veteran's symptoms do not more nearly 
approximate the criteria for a 60 percent evaluation, and 
that to this extent the claim must be denied.  

In deciding the Veteran's higher initial evaluation claim, 
the Board has considered the Court's decisions in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to a compensable evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran's disability has 
consistently approximated the criteria for no more than a 40 
percent rating, and not higher, throughout the appeal period, 
and that separate rating periods are not in order.   

In reaching this decision, to the extent that the claim has 
been denied, the Board has considered the doctrine of 
reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




IV.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2005, August 2008, and June 
2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).    

With regard to the claim on appeal involving an initial 
evaluation in excess of 20 percent for service-connected 
diabetes mellitus, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

As for the issue of entitlement to service connection for 
hypertension, the VCAA letters did not precede the RO's 
adjudication of the claim.  However, after the January 2005 
VCAA letter was sent, the case was readjudicated and in 
October 2004, and August 2009, Supplemental Statements of the 
Case were provided to the appellant.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and 
notifying claimant of such readjudication in the statement of 
the case).  

Furthermore, a review of the Veteran's written statements, 
and the transcript of his hearing, held in June 2006, 
indicates that the Veteran has actual knowledge of what is 
needed to grant the claim, and that he has had a meaningful 
opportunity to participate in the development of his claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for PTSD, the claim is reopened; 
to this extent, the appeal is granted. 

Service connection for hypertension is denied.  

An initial evaluation of 40 percent, and no more, for 
service-connected diabetes mellitus is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

The Veteran asserts that he is entitled to service connection 
for PTSD based upon stressors witnessed during service in 
Vietnam.  

In February 2003, the RO denied the claim, after determining 
that there was no diagnosis of PTSD.  An October 2004 
supplemental statement of the case indicates that the RO 
subsequently denied the claim because the claimed stressors 
lacked sufficient detail to warrant an attempt at 
verification.  See VBA's Adjudication Procedure Manual, M21-
1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented).  In this 
regard, the Veteran is not shown to have received 
commendations or awards that warrant the conclusion that he 
participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. 
Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Veteran's personnel file (DA Form 20) indicates that he 
served in Vietnam between September 1965 and September 1966, 
and between July 1967 and June 1968, and that during his 
second Vietnam tour he served with Company B, 169th Engineer 
Bn (battalion) (Construction) between August 1967 and June 
1968, and that his principal duty during that time was 
wheeled vehicle repairman.  His discharge (DD Form 214) shows 
that his military occupation specialty was vehicle repairman 
(63C20).  

A review of the transcript of his hearing, held in June 2006, 
shows that he testified that he witnessed a number of 
stressors during his two tours in Vietnam.  In particular, he 
testified that a number of men from his unit were wounded in 
attacks in February 1968, during the Tet Offensive.  He 
stated that he was based at "Long Bend" (presumably Long 
Binh).  

The Board has determined that adjudication of the Veteran's 
claim must be deferred in order to allow VA to conform to its 
duty to assist.   Presently, there is no claimed stressor 
that is verified, and the Veteran is not shown to have 
participated in combat, nor has an attempt been made to 
verify any claimed stressor.  However, during his hearing he 
provided details of a claimed stressor (i.e., attacks on Long 
Binh during February 1968 resulting in casualties to members 
of his company) that appear to be sufficient to warrant an 
attempt to verify the claimed stressor.  

On remand, the RO should attempt to verify the claimed 
stressor with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  See generally M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.  In this regard, the 
Board notes that it does not appear that the Veteran has 
provided reasonably specific dates or details for any other 
stressor, but that the RO should determine whether any other 
stressor has been described with sufficient detail to warrant 
an attempt at verification.  See M21-1MR, Part 
IV.ii.1.D.14.d. (noting that claimants must provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  

Finally, VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the only medical 
evidence of PTSD is found in a Vet Center report, dated in 
August 2003, which does not appear to have been based on a 
review of the claims files.  On remand, should participation 
in combat be established, or should one or more verified 
stressors found to exist, a VA psychiatric examination is 
required to determine whether a diagnosis of PTSD is 
warranted based on established events during service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the in-service 
stressor.  Specifically, prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the Veteran's claimed 
stressor involving an attack on his base 
at Long Binh in about February 1968, 
which resulted in casualties to the 
Veteran's unit (Company B, 169th Engineer 
Battalion (Construction).  Provide the 
JSRRC with a description of this claimed 
stressor (as well as any other claimed 
stressor(s) which have been deemed to 
have been described with sufficient 
detail to warrant an attempt at 
verification), and with copies of the 
Veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

2.  If, and only if, a claimed stressor 
is verified, or the Veteran is found to 
have participated in combat, schedule the 
Veteran for a VA psychiatric examination 
to determine his correct diagnosis(es), 
to include whether he has PTSD under the 
criteria as set forth in DSM- IV.  If 
participation in combat is not 
established, the RO should provide the 
examiner with a summary of the verified 
stressor(s), as discussed above.  The 
claims file should be provided to the 
examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate 
psychological testing and evaluation, is 
to be accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's 
PTSD was caused or aggravated by his 
service.  If PTSD is diagnosed, and the 
Veteran is determined not to have 
participated in combat, the examiner must 
state the stressor(s) relied upon to 
support the diagnosis.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  Readjudicate the claim.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


